

Agreement on Indemnities Transfer
 
——Domestic Trade Credit Insurance Policy


Endorsement No.: 31619000901010000001
Contract No.: 259653/10


This Agreement is entered into by the following parties:


The Insurant: Kunming Shenghuo Pharmaceutical (group) Co., Ltd.
Address: No.2 Jing You Road, Kunming National Economy and Technology Developing
District, Yunnan Province, China


The Indemnity Beneficiary: Kunming Heping Branch of China Construction Bank
Address: No.328 South Ring Road, Kunming City, Yunnan Province


The Insurer: China Ping An Insurance Company
Address: Xinghe Development Centre Plaza, Fuhua Road, Futian District, Shenzhen
City, China


All of the three parties have reached the provisions as below in accordance with
article 28 under General Clause:


Transfer of Beneficiary’s Indemnities interest


1.
The Insurant hereby transfers the beneficial interest for indemnities under the
insurance policy No. 11619000901010000001 (hereinafter referred to as the
insurance policy) to The Indemnity Beneficiary.



2.
The Insurer agrees on the transfer and promises to pay all the indemnification
under the insurance policy to The Indemnity Beneficiary, provided that the
interest of the Third Party (whose right to indemnification surpasses that of
the bank) will not be affected.



3.
The Indemnity Beneficiary accepts this transfer and declares that it has full
knowledge about the terms and conditions included in this insurance policy and
agreed on them.



The Indemnity Beneficiary recognizes that its beneficial interest for
indemnification will not surpass the beneficial interest of The Insurant, but,
if The Insurer is entitled to propose the defenses of liability exemption,
indemnification and failure in exercising liability against The Insurant, all of
those defenses shall also be applicable to The Indemnity Beneficiary.

 
1

--------------------------------------------------------------------------------

 


Under the condition that the accounts receivable claim of The Insurant has been
transferred to The Indemnity Beneficiary simultaneously, The Indemnity
Beneficiary hereby agrees that:
-
The Indemnity Beneficiary can inform The Insurer instantly once it is aware of
the occurrence of overdue debts. If The Indemnity claims against The Insurer, it
is required to provide all written evidence relating to the debts, related
documents with respect to the assignment of the debts, as well as submitting the
<<Notice on the occurrence of overdue debts and the application for The
Insurer’s involvement >> (please find the attached format).



-
The Indemnity Beneficiary agrees and accepts the following provisions: No. 11,
12,13,14,15 and 16 provisions under the Section 7of the General Clause, as well
as No. 24 and 25 provisions under the Section 8 of the General Clause and
provision No. 4 under the C.102 supplementary provision.



The Insurer can deem the actions taken by The Insurant or The Indemnity
Beneficiary during the course of interest assignment as mutually-recognized
actions between The Insurant and The Indemnity Beneficiary.


4.
The Insurer agrees that this Agreement will not release itself from any of its
obligations under the insurance policy.



Both The Insurant and The Indemnity Beneficiary agree that if the obligations
regulated by the insurance contract have not been fulfilled, then The Insurer is
entitled to not bearing the responsibility of indemnification.


When losses happen within the range of insurance liability, The Insurant shall
claim against The Insurer directly; The Insurant shall bear the liability in
conditions that The Indemnity Beneficiary’s interest is harmed as a result of
the failure exercise of claim right by The Insurant. On condition that the
creditor’s right of The Insurant has also been transferred to The Indemnity
Beneficiary at the same time, The Indemnity Beneficiary is entitled to claim
against The Insurer.


5.
The Indemnity Beneficiary has the right to know everything contained in the
insurance policy, include but not limited to terms and conditions, endorsement
and line of credit. If any of this insurance policy is changed, The Insurer
shall inform The Insurant and also inform The Indemnity Beneficiary in written
at the same time.



6.
Within the valid period of this insurance policy, if The Insurant requests to
change or terminate the insurance policy unilaterally, it shall get the written
approval from The Indemnity Beneficiary in advance; if there is no written
approval provided by The Indemnity Beneficiary enclosed in the written
application on changing or terminating this insurance policy which is submitted
by The Insurant, The Insurer will consider it as incomplete application and
therefore reject it.



7.
This Agreement is signed in triplicate and is valid for all of the debts
included in this insurance policy and becomes effective on May 4, 2010.


 
2

--------------------------------------------------------------------------------

 


The Insured: Kunming Shenghuo Pharmaceutical (group) Co., Ltd.
(Seal)
Signature: Feng Lan


The Indemnity Beneficiary: Kunming Heping Branch of China Construction Bank
(Seal)
Signature: Tao Yang


The Insurer: China Ping An Insurance Company
(Seal)
Signature: Yi Qing

 
3

--------------------------------------------------------------------------------

 